DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
 
As per claim 1:
The limitation, “identifying an initial dataset containing data relevant to the query, wherein each datum within the initial dataset is associated with a user identifier and a set of stratum classifier values,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment as to which data is relevant to the query.
The limitation, “sampling a sampled dataset from the initial dataset based on the respective user identifiers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sampling” in the context of this limitation encompasses a person forming a judgment as to which data belongs in the sample.
The limitation, “segmenting the sampled dataset into a set of strata, based on the respective stratum classifier value for a stratum classifier,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “segmenting” in the context of this limitation encompasses a person forming a judgment as to which data belongs in which strata.
The limitation, “sampling an analysis dataset, comprising sampling data from each stratum of the set,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sampling” in the context of this limitation encompasses a person forming a judgment as to which data belongs in the sample.
The limitation, “calculating a result to the query based on analysis of the analysis dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “receiving a query.”  “Receiving time-stamped metadata” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “wherein the initial dataset comprises user behavior data, wherein the initial dataset is a subset of a population dataset.”  This is insignificant extra-solution activity, being the selection of a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 3:
The limitation, “wherein the analysis dataset is sampled from each stratum of the sampled dataset using a random sampling technique,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sampling” in the context of this limitation encompasses a person flipping a coin to form a judgment as to which data belongs in which sample.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 4:
The limitation, “wherein the set of strata are determined based on a statistical analysis of the sampled dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person performing statistical analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 5:
The limitation, “determining strata boundaries bounding each stratum, comprising: calculating a test variance of the sampled dataset; determining a final set of strata boundaries such that a stratified variance of a stratified sample dataset, sampled from a set of sampled dataset strata defined by the final set of strata boundaries, is less than the test variance of the sampled dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 6:
The limitation, “determining a multimodality of the sampled dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to whether there are multimodal distributions in the data.
The limitation, “separating modes of the sampled dataset into disjoint sections, wherein each disjoint section comprises a strata,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “separating” in the context of this limitation encompasses a person forming a judgment which section data belongs in.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 7:
The limitation, “clustering datum within the sampled dataset based on the respective value for a parameter associated with the stratum classifier,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “clustering” in the context of this limitation encompasses a person forming a judgment which cluster data belongs in.
The limitation, “determining a strata from each cluster,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment which strata each cluster belongs in.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 8:
The limitation, “calculating the result to the query comprises validating the result based on a confidence value threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “validating” in the context of this limitation encompasses a person forming a judgment that a confidence value satisfies a threshold.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 9:
The limitation, “wherein validating the result based on the confidence value threshold comprises accepting the result when the measured value is less than or equal to the threshold value, and rejecting the result otherwise,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “accepting” and “rejecting” in the context of this limitation encompasses a person forming a judgment that a confidence value satisfies a threshold.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 10:
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “wherein accepting the result when the measured value is less than or equal to the threshold value comprises returning the result to the query.”  “Returning” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 11:
The limitation, “wherein calculating the result to the query comprises scaling the result based on a population metric,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 12:
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “wherein calculating the result to the query comprises returning the result to the query on a graphical query generation interface.”  “Returning” is recited at a high level of generality (i.e., as a generic computer function of outputting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 13:
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “wherein the result comprises at least one of raw event data, confidence interval, or confidence levels.”  This is insignificant extra-solution activity, being the selection of a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 14:
The limitation, “identifying a set of datasets, wherein each dataset is associated with a set of strata for each of a set of stratum classifiers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment as to which data is relevant to the query.
The limitation, “sampling a subset from each dataset, comprising sampling data from the set of strata for a stratum classifier,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sampling” in the context of this limitation encompasses a person forming a judgment as to which data belongs in the sample.
The limitation, “combining the sampled subsets from each dataset into a target dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “combining” in the context of this limitation encompasses a person forming a judgment as to which data belongs, e.g., by keeping records using pen and paper.
The limitation, “calculating a result to the query based on analysis of the target dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “receiving a query.”  “Receiving time-stamped metadata” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 15:
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “wherein the query comprises at least one of event datasets, time ranges, filters, partition functions, or metric functions.”  This is insignificant extra-solution activity, being the selection of a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “wherein the set of stratum classifiers comprises a data shard stratum classifier and a user identifier stratum classifier.”  This is insignificant extra-solution activity, being the selection of a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 17:
wherein sampling the subset from each dataset comprises sampling a user subset from the respective dataset based on user identifiers associated with each datum.

As per claim 18:
The limitation, “segmenting the user subset according to the set of strata,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “segmenting” in the context of this limitation encompasses a person forming a judgment as to which data belongs in which strata.
The limitation, “sampling the subset from the user subset, comprising sampling data from each preliminary subset segment,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sampling” in the context of this limitation encompasses a person forming a judgment as to which data belongs in the sample.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 19:
The limitation, “wherein the subset of each dataset is sampled from each stratum using a random sampling technique,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sampling” in the context of this limitation encompasses a person flipping a coin to form a judgment as to which data belongs in which sample.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

As per claim 20:
The limitation, “scaling the result based on a population metric,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, it is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception.
The claim is not eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8, 9, 10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 3, 3, and 1, respectively, of U.S. Patent No. 10,146,835. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the respective ’835 claims.

Claims 1, 4, 5, 6, 8, 9, 10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 4, 8, 14, 13, 13, 13, 4 (as displaying the result would be obvious), and 4 respectively, of U.S. Patent No. 10,963,463. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the respective ’463 claims.

Allowable Subject Matter
The prior art does not teach creating a segmenting a sampled dataset based on stratum classifier values, the sampled dataset sampled from an initial dataset based on user identifiers associated with the initial dataset along with the stratum classifier values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159